                                  1

                                  2

                                  3

                                  4

                                  5                              IN THE UNITED STATES DISTRICT COURT

                                  6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      TERESA HALE,                                    Case No. 19-cv-01402-MMC
                                                         Plaintiff,
                                  9
                                                                                         ORDER DENYING DEFENDANT'S
                                                   v.                                    MOTION TO DISMISS
                                  10

                                  11     NATERA, INC.,                                   Re: Dkt. No. 27
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Natera, Inc.'s ("Natera") Motion to Dismiss, filed

                                  15   June 18, 2019. Plaintiff Teresa Hale ("Hale") has filed opposition, to which Natera has

                                  16   replied. Having read and considered the papers filed in support of and in opposition to

                                  17   the motion, the Court rules as follows.1

                                  18                                           BACKGROUND

                                  19          In her complaint, Hale alleges she has a cellular phone number "for which [she] is

                                  20   charged for incoming calls and text messages." (See Compl. ¶ 35.) Hale alleges that, on

                                  21   April 25, 2018, she received the following text message on her cellular phone:

                                  22          Natera received a test order from your doctor! Track your test in our Patient
                                              Portal (https://my.natera.com/users/sign_up) using Case ID 1777499.
                                  23          Reply STOP to opt out.
                                  24   (See Compl. ¶ 1 and Ex. 1.) Hale further alleges she "knew nothing about" such a test

                                  25   and "had never heard of" Natera (see id.), let alone provided Natera "consent" to send

                                  26   her text messages (see Compl. ¶ 34). According to Hale, Natera "utilized" an "automatic

                                  27
                                              1
                                  28              By order filed July 12, 2019, the Court took the matter under submission.
                                  1    telephone dialing system" ("ATDS") to send her the above-quoted text message. (See

                                  2    Compl. ¶¶ 12, 27.)

                                  3           Based on the above-cited allegations, Hale asserts Natera violated the Telephone

                                  4    Consumer Protection Act ("TCPA").

                                  5                                         LEGAL STANDARD

                                  6           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  7    based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  8    under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  9    699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  10   the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  11   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  12   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
Northern District of California
 United States District Court




                                  13   allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  14   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  15   of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  16   alteration omitted).

                                  17          In analyzing a motion to dismiss, a district court must accept as true all material

                                  18   allegations in the complaint and construe them in the light most favorable to the

                                  19   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  20   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  21   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  22   662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

                                  23                                            DISCUSSION

                                  24          Under the TCPA, it is unlawful to "make any call (other than a call made for

                                  25   emergency purposes or made with the prior consent of the called party) using any

                                  26   automatic telephone dialing system . . . to any telephone number assigned to a . . .

                                  27   cellular telephone service . . . for which the called party is charged for the call." See 47

                                  28   //
                                                                                       2
                                  1    U.S.C. § 227(b)(1).2 The TCPA defines an ATDS as "equipment which has the capacity

                                  2    – (A) to store or produce telephone numbers to be called, using a random or sequential

                                  3    number generator; and (B) to dial such numbers." See 47 U.S.C. § 227(a)(1). The Ninth

                                  4    Circuit has interpreted such definition as comprising two types of equipment, specifically,

                                  5    equipment that has the capacity "to store numbers to be called" and "to dial such

                                  6    numbers," as well as equipment that has the capacity "to produce numbers to be called,

                                  7    using a random or sequential number generator" and "to dial such numbers." See Marks

                                  8    v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).3

                                  9             Natera argues Hale fails to plead facts sufficient to support a finding that Natera

                                  10   used an ATDS when it allegedly sent Hale the text message on which she bases her

                                  11   claim.

                                  12            To survive a motion under Rule 12(b)(6), a plaintiff asserting a TCPA claim "need
Northern District of California
 United States District Court




                                  13   not somehow have inside knowledge of a defendant's operations and equipment"; rather,

                                  14   "she merely must proffer factual allegations that support a reasonable inference that an

                                  15   ATDS was used." See Brown v. Collections Bureau of America, Ltd., 183 F. Supp. 3d

                                  16   1004, 1005 (N.D. Cal. 2016). Where a TCPA claim is based on the receipt of a text

                                  17   message, courts have found various types of factual allegations suffice to support a

                                  18   reasonable inference the defendant used an ATDS to send it. For example, claims have

                                  19   been found sufficiently pleaded where it was alleged the text was "formatted in SMS short

                                  20   code licensed to defendants, scripted in an impersonal manner and sent en masse," see

                                  21   Kazemi v. Payless Shoesource Inc., 2010 WL 963225, at *3 (N.D. Cal. March 16. 2010),

                                  22   where the recipient was requested to type a one-word response to interact with the text,

                                  23   e.g., "Yes," see Meyer v. Bebe Stores, Inc., 2015 WL 431148, at *4 (N.D. Cal. February

                                  24

                                  25            2
                                              A "text message" is a "call" for purposes of the TCPA. See Satterfield v. Simon &
                                  26   Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009)
                                                3
                                  27           In her opposition, Hale clarifies she is relying on the first of these two types of
                                       equipment, specifically, "ATDS equipment that has the capacity to store numbers to be
                                  28   texted." (See Pl.'s Opp. at 2:11.)

                                                                                      3
                                  1    2, 2015), see also Armstrong v. Investor's Business Daily, Inc., 2018 WL 6787049, at *6

                                  2    (C.D. Cal. December 21, 2018) (listing, among examples of pleadings sufficient to

                                  3    support inference ATDS was used, allegation recipient was requested to respond to text

                                  4    with "Stop"), and where the recipient "had no reason to be in contact with defendants,"

                                  5    see Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010).

                                  6           Here, Hale alleges the "impersonal and generic nature of Natera's text message

                                  7    demonstrates that Natera utilized an ATDS in transmitting the message[ ]." (See Compl.

                                  8    ¶ 26.) In support thereof, Hale alleges Natera "specializes in analyzing prenatal genetic

                                  9    material sent to it by licensed physicians" (see Compl. ¶ 14) and that, "[a]fter Natera

                                  10   receives test orders from physicians, Natera sends text messages to thousands of

                                  11   cellular phones urging the recipient to visit the 'patient portal' on Natera's website" (see

                                  12   Compl. ¶ 16), "without ever having any direct communications with the patients" (see
Northern District of California
 United States District Court




                                  13   Compl. ¶ 17).4 Hale also alleges "[t]he 'from' field of the transmission was identified as

                                  14   '447-79'," which, Hale alleges, is a "short code utilized by Natera and its agents for the

                                  15   transmission of text messages en masse." (See Compl. ¶ 32.)5 Hale further alleges the

                                  16   text requested she respond with the word "Stop" if she wished to "opt out" of additional

                                  17   texts (see Compl. ¶ 1) and, that at the time she received the subject text, she "had no

                                  18   prior contact with Natera" (see Compl. ¶ 33).

                                  19          Hale's allegations are analogous to those found sufficient in the cases cited above.

                                  20   Although Natera argues the allegations on which Hale relies are insufficient here because

                                  21   "manual activity and human intervention were necessary to determine the content and

                                  22   timing of the message" (see Def.'s Mem. of P. & A. at 1:24-27), any such "manual activity

                                  23   and human intervention," even if essentially acknowledged by Hale (see id.), do not

                                  24
                                              4
                                  25            As noted, the text Hale allegedly received from Natera stated, in part, "[t]rack your
                                       test in our Patient Portal (https://my.natera.com/users/sign_up) using Case ID 1777499."
                                  26   (See Compl. ¶ 1.)
                                              5
                                  27          According to Hale, short codes are "unique 5- or 6-digit numbers that are obtained
                                       from an independent agency that manages and assigns those number resources in the
                                  28   United States." (See Compl. ¶ 22.)

                                                                                     4
                                  1    preclude a finding that Natera used an ATDS to send the text Hale received. In that

                                  2    regard, the Ninth Circuit recently held, for example, that where the defendant, when it

                                  3    "want[ed] to send a text message" to a number of its "current or prospective customers,"

                                  4    had an employee use equipment to "select the recipient phone numbers, generate the

                                  5    content of the message, and select the date and time for the message to be sent," a trier

                                  6    of fact nonetheless could reasonably find the defendant's equipment was an ATDS. See

                                  7    Marks, 904 F.3d at 1048, 1053 (reversing order granting summary judgment); see also id.

                                  8    at 1052 (rejecting argument that ATDS must be "fully automatic, meaning that it must

                                  9    operate without any human intervention whatsoever" and must "operate[ ] without any

                                  10   human oversight or control").

                                  11          Further, even if, as Natera argues, the text's reference to "Case ID 1777499"

                                  12   corresponds to a specific test ordered by a physician on behalf of a patient, the inclusion
Northern District of California
 United States District Court




                                  13   of any such Case ID number in the text Hale received likewise does not preclude a

                                  14   finding that Natera sent the subject text using an ATDS. In particular, Hale alleges

                                  15   Natera receives from physicians a cellular phone number corresponding to each test

                                  16   ordered and then sends "thousands" of texts to the patients' respective cellular phone

                                  17   numbers. (See Compl. ¶¶ 14, 16, 21.) From such allegations, a reasonable inference

                                  18   can be drawn that Natera used the information obtained from physicians to craft "targeted

                                  19   messages," i.e., texts that, with the exception of one specific reference, are identical, and

                                  20   that it sent those messages, including the one Hale received, using equipment with the

                                  21   capacity to store the cellular phone numbers it received from physicians and to dial those

                                  22   numbers. See Brickman v. Facebook, Inc., 230 F. Supp. 3d 1036, 1039, 1042 (N.D. Cal.

                                  23   2017) (denying motion to dismiss TCPA claim alleging Facebook user's receipt of text

                                  24   stating named "Facebook friend[ ]" was having birthday; finding it "plausible that

                                  25   Facebook could have used an ATDS to send out the targeted messages," in light of

                                  26   plaintiff's allegations that Facebook had "information and technology needed to craft such

                                  27   targeted messages," including "cell phone numbers, users' birthdays, friendship

                                  28   connections, etc.").
                                                                                     5
                                  1          Accordingly, as the complaint includes sufficient facts to support a reasonable

                                  2    inference the text Hale received from Natera was sent using an ATDS, the motion to

                                  3    dismiss will be denied.

                                  4                                        CONCLUSION

                                  5          For the reasons stated above, Natera's motion to dismiss is hereby DENIED.

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: August 28, 2019
                                                                                             MAXINE M. CHESNEY
                                  9                                                          United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  6
